
	
		II
		110th CONGRESS
		2d Session
		S. 2572
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  bonus depreciation or an additional minimum tax credit in lieu of such bonus
		  depreciation.
	
	
		1.Bonus depreciation for
			 certain property acquired during 2008
			(a)In
			 generalSubsection (k) of
			 section
			 168 of the Internal Revenue Code of 1986 (relating to special
			 allowance for certain property acquired after September 10, 2001, and before
			 January 1, 2005) is amended—
				(1)by striking
			 September 10, 2001 each place it appears and inserting
			 December 31, 2007,
				(2)by striking
			 September 11, 2001 each place it appears and inserting
			 January 1, 2008,
				(3)by
			 striking January 1, 2005 each place it appears and inserting
			 January 1, 2009, and
				(4)by
			 striking January 1, 2006 each place it appears and inserting
			 January 1, 2010.
				(b)50 percent
			 allowanceSubparagraph (A) of
			 section 168(k)(1) of such Code is amended by striking 30 percent
			 and inserting 50 percent.
			(c)Conforming
			 amendments
				(1)Subclause (I) of section 168(k)(2)(B)(i) of
			 such Code is amended by striking and (iii) and inserting
			 (iii), and (iv).
				(2)Subclause (IV) of section 168(k)(2)(B)(i)
			 of such Code is amended by striking clauses (ii) and (iii) and
			 inserting clause (iii).
				(3)Clause (i) of
			 section 168(k)(2)(C) of such Code is amended by striking and
			 (iii) and inserting , (iii), and (iv).
				(4)Clause (i) of
			 section 168(k)(2)(F) of such Code is amended by striking $4,600
			 and inserting $8,000.
				(5)(A)Subsection (k) of
			 section 168 of such Code is amended by striking paragraph (4).
					(B)Clause (iii) of section 168(k)(2)(D)
			 of such Code is amended by striking the last sentence.
					(6)Paragraph (4) of
			 section 168(l) of such Code is amended by redesignating subparagraphs (A), (B),
			 and (C) as subparagraphs (B), (C), and (D) and inserting before subparagraph
			 (B) (as so redesignated) the following new subparagraph:
					
						(A)Bonus
				depreciation property under subsection
				(k)Such term shall not include any property to
				which section 168(k)
				applies.
						.
				(7)Paragraph (5) of
			 section 168(l) of such Code is amended—
					(A)by striking
			 September 10, 2001 in subparagraph (A) and inserting
			 December 31, 2007, and
					(B)by striking
			 January 1, 2005 in subparagraph (B) and inserting January
			 1, 2009.
					(8)Subparagraph (D) of
			 section 1400L(b)(2) of such Code is amended by striking January 1,
			 2005 and inserting January 1, 2010.
				(9)Paragraph (3) of
			 section 1400N(d) of such Code is amended—
					(A)by striking
			 September 10, 2001 in subparagraph (A) and inserting
			 December 31, 2007, and
					(B)by striking
			 January 1, 2005 in subparagraph (B) and inserting January
			 1, 2009.
					(10)Paragraph (6) of
			 section 1400N(d) of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(E)Exception for
				bonus depreciation property under section
				168(k)The term specified Gulf Opportunity
				Zone extension property shall not include any property to which section
				168(k)
				applies.
						.
				(11)The heading for
			 subsection (k) of section 168 of such Code is amended—
					(A)by striking
			 September 10,
			 2001 and inserting December 31, 2007,
			 and
					(B)by striking
			 January 1,
			 2005 and inserting January 1, 2009.
					(12)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2005 and inserting pre-January 1, 2009.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007, in taxable years ending after such
			 date.
			2.Election to
			 increase minimum tax credit in lieu of bonus depreciation
			(a)In
			 generalSection 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended by adding at the end the following new subsection:
				
					(f)Additional
				credit in lieu of bonus depreciation
						(1)In
				generalIn the case of a corporation making an election under
				this subsection for a taxable year, the limitation under subsection (c) shall
				be increased by an amount equal to the bonus depreciation amount.
						(2)Bonus
				depreciation amountFor purposes of paragraph (1), the bonus
				depreciation amount for any taxable year is an amount equal to the product
				of—
							(A)35 percent,
				and
							(B)the excess (if
				any) of—
								(i)the aggregate
				amount of depreciation which would be determined under section 168 for property
				placed in service during such taxable year if no election under this subsection
				were made, over
								(ii)the aggregate
				allowance for depreciation allowable with respect to such property placed in
				service for such taxable year.
								(3)Aggregation
				ruleAll members of the same controlled group shall be treated as
				1 corporation for purposes of this subsection.
						(4)ElectionSection
				168(k) (relating to bonus depreciation) shall not apply to any property placed
				in service during a taxable year by a corporation making an election under this
				subsection for such taxable year. An election under this subsection may only be
				revoked with the consent of the Secretary.
						(5)Credit
				refundableThe aggregate increase in the credit allowed by this
				section for any taxable year by reason of this subsection shall for purposes of
				this title (other than subsection (b)(2) of this section) be treated as a
				credit allowed to the taxpayer under subpart
				C.
						.
			(b)Cross
			 referenceSection 168(k) of such Code (relating to bonus
			 depreciation) is amended by adding at the end the following new
			 paragraph:
				
					(5)Cross
				referenceFor an election to claim additional minimum tax credits
				in lieu of the allowance determined under this subsection, see section
				53(f).
					.
			
